DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13, 15 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 13, 17, the statement “querying power outputs” is indefinite.  It is not clear how or what is meant by “querying” and how the wind farms would be able to ask for the power outputs.  It is also not clear what device is performing the “querying” and how it is done.  It is also unclear what encompass the function of “querying”.
The phrase “combining the plurality of wind farms” is indefinite.  It is not clear how the wind farms would be able to be combine together.
The statement “probability distribution” is indefinite.  It is not clear what is cover under the “probability”.  It seems that anything would fall under such category since a probability can be linked to power/voltage/failure/wind/etc.
It is also not clear what is the distribution related.
In claim 2, the statement “control region” is vague.  It is not clear if the control region is referring to the number of wind turbines or to a geographical region.
In claim 4, the statement “definition by staff in the grid control center” is very vague.  There is no disclosure mentioning what a staff would think/consider what a critical grid situation would be.  It seems that such statement is open for many unclear scenarios and it is impossible to define the meets and bounds of the claim due to such broad and unclear statement.
The other dependent claims are rejected due to their dependency on claims 1, 13.

In order to advance prosecution in the merits, the Prior Art will be applied 
as best understood by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 8 – 13, 15 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartsch (DE 10 2016 105662).
For better understanding of the prior art and English translation reasons, the Office Action will refer to the US Equivalent Publication US 2019/0036344.
Bartsch discloses, regarding,
Claim 1, a method for controlling an electricity distribution grid having a nominal grid voltage, wherein a grid control center is coupled to the electricity distribution grid, wherein the electricity distribution grid has a control region that comprises a plurality of wind farms  WP1, WP2 geographically separated from each other (see Fig. 3), the method comprising: plurality of wind farms (paragraphs 0013, 0043, 0079), the plurality of wind farms at the calculated control node to form a wind power plant based on or a probability distribution of the available power output or both; and controlling the wind power plant, using a wind power plant controller specified voltage quality, a , or an , or a combination thereof is provided in the control region.  

Claim 2, the plurality of wind farms are combined based on 

Claim 3, the control node is defined dynamically, and wherein the plurality of wind farms are combined dynamically at the calculated control node to form the wind power plant (paragraph 0029).  

Claim 4, a critical grid situation is a situation from the following list, comprising:and 

Claim 8,uerying the power output available from the plurality of wind farms-i-s comprises querying power outputs available from the plurality of wind farms based on a weather forecast (paragraphs 0045, 0046).  

Claim 9, the available power outputs are calculated based on (paragraphs 0045, 0046)  

Claim 10, combining the plurality of wind farms are combined based on and 

Claim 11,a quantity of the plurality of wind farms is based on at least one from the following list, comprising: based on 

Claim 12, setpoint values are predefined for controlling the wind power plant, comprising at least one from the following list:and 

Claim 13, a wind farm comprising: a controller configured to_ receive setpoint values query power outputs available from a plurality of wind farms; define a control node within the control region; combine the plurality of wind farms at the calculated control node to form a wind power plant based on the queried available power outputs or a probability distribution of the available power output or both; and control the wind power plant using a wind power plant controller such that a specified voltage quality, a frequency stability, or an uninterrupted availability, or a combination thereof is provided in the control region (see rejection for claim 1 above).

Claim 15, the nominal grid voltage is a critical grid situation (paragraph 0003).  

Claim 16, combining the plurality of wind farms at the calculated control node to form the wind power plant comprises dynamically combining the plurality of wind farms (see Fig. 3; paragraph 0029).  

Claim 17, defining the control node within the control region comprises defining the control node within the control region based on the queried available power outputs (paragraph 0033).  

Claim 18, the queried available power outputs are obtained by the grid operator (paragraph 0034).  

Claim 19, controlling the wind power plant comprises controlling the wind power plant using the grid control center (see Fig. 3).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 – 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartsch in view of Ordinary Skill in the Art.
Bartsch discloses all of the elements above.  However, Bartsch does not disclose the elements below.  On the other hand, it is well known,
In re Claim 5, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges (90% to 110% ) that the applicant discloses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (produce a sustainable power output) involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re claim 6, It would have been obvious to one having ordinary skill in the art at the time the invention was made to come out with such optimum value (250MW or 100 MW), since it has been held that discovering the optimum value of result effective variable (produce a high variable power output) involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
In re Claim 7, it would be obvious for someone having ordinary skill in the art to place wind farms at 100 Km, since it has been held that discovering the optimum value (100 Km) of result effective variable (combined power from two wind farms) involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
In re Claim 20, someone of ordinary skill in the art would have deduced to come up with a risk factor less than 1 since it has been held that discovering the optimum value of result effective variable (for reducing damages) involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious before the effective filing date of the claimed invention to design the method/wind farm as disclosed by Bartsch and to discover the optimum ranges/values since obtaining such values have been found to be well within the skill of someone having ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

October 18, 2022